DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to a method, which would fall into a statutory category of invention. However, under step 2A prong 1, the claim is reciting steps of transforming accelerations, and identifying a number of active modes, which are simply applications of mathematics and are therefore mathematical concepts. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2A prong two because there is no recitation of measurement or implementation into any application, simply the mathematics used. The claim also fails to incorporate more than the judicial exception under step 2B, as there is no element other than the math in the claim. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 would be allowable were the above 101 rejection to be overcome because the closest prior art (see attached PTO-892) fails to disclose or render obvious the limitations of step 2 as claimed.
The Examiner notes the following relevant references on the PT0-892: 
Bond: Uses Fourier transformed acceleration for modal analysis (paragraph 0098, 0104)
Maeda: Discusses Chebyshev filters for sensor data (paragraph 0009) and the use of Fourier transformed acceleration data (0078)
McBrien: determines consistency of measured data with vibration acceleration data that is Fourier transformed (col 2 line 59-67)
Marvasti NPL: applies sparse signal processing in frequency domains
Qiao NPL: uses sparse representation methods with wavelets in force identification (abstract)
Liu NPL: presents a sparse discrete fractional Fourier transform (SDFrFT) algorithm to reduce the computational complexity when dealing with large data sets that are sparsely represented in the fractional Fourier domain
However, none of these references, either singularly or in combination, disclose or render obvious the calculation provided in step 2 of the claim as presented. 

Response to Arguments
Applicant's arguments filed 6/7/21 regarding the 101 rejection have been fully considered but they are not persuasive. 

Applicant argues on page 7 of the remarks that the claim has been amended "by pointing out the application object and the source of the acceleration data to recite the application in practical engineering more clearly" but the Examiner disagrees. The amendment filed on 6/7/2021 states that the "accelerations of the structure of lumped mass-model are sampled". Such a model is described on page 6 of the specification as filed 4/17/2019, as a "6 degree-of-freedom in-plane lumped-mas model". However this model is itself a form of mathematics, and therefore fails to be more than abstract itself. 
While the applicant has included extremely detailed discussion of how modes may be used on pages 8-15 of the remarks filed 6/7/2021, such a use or application is not recited in the claim. The Examiner again notes that were the claim to be amended to include that this method of estimating of nodes is used in structural health monitoring as is described and enabled by the specification then reconsideration of the 101 rejection would be required. However, the current claim language does not state that the estimated modes are used in such monitoring. In fact the only mention of a structure is describing the acceleration data, and there is no integration of the estimated modes into any application. Modes are simply determined.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555.  The examiner can normally be reached on M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE E BLOSS/Primary Examiner, Art Unit 2896